Name: Commission Regulation (EEC) No 1829/79 of 3 August 1979 amending the Annexes to Council Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 79 Official Journal of the European Communities No L 212/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1829/79 of 3 August 1979 amending the Annexes to Council Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in certain third countries Whereas in order to implement the said arrangements , the Annexes to , Regulation (EEC) No 3059/78 must be amended, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries i 1 ), as amended by Regulation (EEC) No 1176/79 ( 2 ), and in particular Articles 15 and 18 thereof, Whereas the Community has negotiated an Agreement on trade in textile products with Bulgaria ; Whereas in the course of the negotiations the Community and Bulgarian delegations agreed to recommend to their respective authorities that the arrangements set out in the new Agreement be applied from 1 January 1979 , prior to its entry into force ; Article 1 The Annexes to Council Regulation (EEC) No 3059/78 are hereby amended as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 3 August 1979 . For the Commission Ltienne DAVIGNON Member of the Commission (*) OJ No L 365 , 27. 12 . 1978 , p . 1 . ( 2 ) OJ No L 149, 18 . 6 . 1979, p.l . No L 212/2 Official Journal of the European Communities 20 . 8 . 79 ANNEX AMENDMENTS TO THE ANNEXES TO REGULATION (EEC) No 3059/78 Annex I Third paragraph ( to read ): 'Products falling within Group VI are not currently covered by the Regulation except where they originate in Bulgaria .' Annex II Add 'Bulgaria '. Annex IV ANNEX V BULGARIA Category Member States 1979 1980 1981 1982 1 (Tonnes ) (Tonnes ) » 2 a ) (Tonnes ) I ) F 1 BNL UK IRL DK EEC 1 ) F 1 BNL . UK IRL DK FFC . 1 ) F I BNL UK IRL DK EEC If ) 35 40 8 15 8 4 120 303 140 242 51 55 9 150 950 100 46 72 13 9 34 285 10 36 40 8 15 8 4 121 304 141 242 . 52 57 9 150 955 101 46 72 13 12 9 34 287 10 36 40 8 15 8 4 121 305 141 243 53 59 9 150 960 46 71 13 13 9 34 288 10 37 40 8 15 8 4 122 306 141 243 .54 61 9 1.50 964 102 46 72 13 13 9 34 289 20. 8 . 79 Official Journal of the European Communities No L 212/3 Category Member States 1979 1980 1981 1982 3 D 29 30 31 32 (Tonnes ) F 116 118 119 121 I 42 42 43 43 BNL (^ UK 3 3 3 3 IRL 3 3 3 3 DK 7 8 9 10 EEC 200 204 208 212 3 a) D 13 14 14 15 (Tonnes ) F 52 53 54 55 I 27 27 28 28 BNL (*) UK 1 1 1 1 IRL 3 3 3 3 DK 4 4 4 4 EEC 100 102 104 106 4 D 416 418 420 422 ( 1 000 pieces) F 67 69 70 71 I 60 62 65 68 BNL 17 19 21 23 UK 33 36 39 42 IRL 2 2 2 3 DK 5 6 7 8 EEC 600 612 624 637 5 D 272 276 281 285 (1 000 pieces ) F 112 115 118 121 I 41 43 46 50 BNL 37 39 40 41 UK 105 110 115 120 IRL 3 3 3 4 DK 10 11 12 13 EEC 580 597 615 634 6 D 163 165 167 169 (1 000 pieces ) F 35 37 39 41 I 38 40 42 44 BNL 18 19 20 21 UK 24 26 28 30 IRL 2 2 2 2 DK 10 10 10 10 EEC 290 299 308 317 7 D 40 41 42 42 ( 1 000 pieces ) F 109 110 111 112 I 42 43 44 45 BNL 20 20 20 20 UK 30 31 32 33 IRL 2 2 2 2 DK 7 7 7 7 EEC 250 254 258 261 (') See Appendix . No L 212/4 Official Journal of the European Communities 20 . 8 . 79 Category Member States 1979 1980 1981 1982 8 D 1615 1627 1 640 1652 (1 000 pieces ) F 245 246 247 248 I 92 '102 112 124 BNL 51 56 61 66 UK 45 58 71 84 IRL 10 11 12 13 DK 92 93 94 95 EEC 2150 2193 2 237 2 282 12 D 360 384 410 434 (1 000 pieces ) F 860 864 868 872 I 143 154 166 180 BNL 54 58 63 69 UK 190 209 226 245 IRL 8 9 10 11 DK 35 38 42 45 EEC 1650 1716 1785 1 . 856 14 B D 38 39 39 40 (1 000 pieces ) F 22 23 24 25 I 20 21 22 23 BNL 12 12 13 14 UK 18 20 22 23 IRL 3 3 3 3 DK 7 7 7 7 EEC 120 125 130 135 15 B D 61 64 67 70 (1 000 pieces ) F 40 42 45 48 I 26 29 31 33 BNL 79 79 79 79 UK 30 32 34 37 IRL 2 2 2 2 DK 7 7 7 7 EEC 245 255 265 276 16 D 57 57 57 58 (1 000 pieces) F 40 40 40 40 I 25 26 27 28 BNL 15 16 17 18 UK 15 16 17 18 IRL 2 2 2 2 DK 6 6 6 6 EEC 160 163 166 170 50 D 55 57 59 61 (Tonnes ) F 36 37 39 41 I 30 31 32 33 BNL 16 17 18 19 UK 44 46 48 50 IRL 2 2 2 2 DK 7 8 8 8 EEC 190 198 206 214 20 . 8 . 79 Official Journal of the European Communities No L 212/5 Category Member States 1979 1980 1981 1982 76 D 790 794 798 802 ' 1 000 pieces) F 115 128 142 155 I 56 64 72 81 BNL 36 41 46 52 UK 82 93 105 117 IRL 6 7 8 9 DK 15 17 19 21 EEC 1 100 1 144 1190 1237 Appendix to Annex IV Category Supplier country Provisions 2 and 2 a) Bulgaria These quantities cover categories 3 and 3 a) respectively Annex V For Hungary, in footnote (2 ) to Article 1 , substitute the following : ' In the case of Hungary it will enter into force on 1 August 1979 .' Annex IX Add 'Bulgaria '. Annex X Article 2 :  The title to read 'Hungary and Bulgaria '. ¢&lt;  Second line of paragraph 1 to read ' . . . . imported from Hungary or Bulgaria into the Community . . .'.  Last line of paragraph 1 to read ' . . . . request consultations with Hungary or Bulgaria Annex XI Supplier country Group I Group II Group III  VI Bulgaria 0.2 % 1.2 % 4 % Annex XIII Add 'Bulgaria'. Annex XIV Add 'Bulgaria '.